CHARLES J. SCHUCK, Judge.
Claimant, S. G. Vandevender, seeks reimbursement in the sum of $50.00 for injuries to his Oldsmobile car caused by state road truck No. 830-80 on January 8, 1942. It appears that the said state road truck, spreading limestone chips on an overhead crossing at Elkins, West Virginia, threw the said chips so violently against and upon claimant’s car, which from the record appears to have been a new automobile, so as to damage it to the extent of requiring claimant’s car to be repaired. It appears from the record that the amount of settlement, to-wit, $50.00, is the estimated cost of repairing and replacing the car in question.
The state road commission does not contest the claimant’s right to an award for the said amount, but concurs in the claim for that amount; and the claim is approved by the special assistant to the attorney general as one that should be paid.
We have carefully considered the case upon the record submitted and are of the opinion that it should be entered as an approved claim and an award is made accordingly in the sum of fifty dollars ($50.)